       Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 1 of 12. PageID #: 291




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                  )     CASE NO. 1:18-CR-517
                                                )
                          Plaintiff,            )
                                                )     JUDGE BENITA Y. PEARSON
                  v.                            )
                                                )
     OTIS PAMPLIN (1),                          )     GOVERNMENT’S TRIAL BRIEF
     JOSEPH KYLE SANDERS (2),                   )
                                                )
                          Defendants.           )


        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and hereby

submits the following trial brief.

I.      SUMMARY OF THE CASE AND OFFENSE

        Otis Pamplin and Joseph Kyle Sanders are charged in a multi-count indictment with

aiding and abetting in Attempted Armed Bank Robbery, in violation of 18 U.S.C. §§ 2113(a) and

(d) and 2, Using or Carrying a Firearm During and in Relation to a Crime of Violence in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2, Interference with Commerce by Means of

Robbery, in violation of 18 U.S.C. §§ 1951(a) and 2, and Using or Carrying, and Brandishing a

Firearm During and in Relation to a Crime of Violence, 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2.
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 2 of 12. PageID #: 292



       If this case proceeds to trial, the United States intends to offer evidence of the following:

       On July 11, 2018, at 10:53 a.m. an attempted robbery occurred at the Ohio Savings Bank

located at 720 Richmond Road, in Richmond Heights, Ohio. A Security Officer observed a

black Chrysler Pacifica back into a space with two younger black males exiting from the

backseat. She described one male wearing black hoody and the other male as wearing a grey and

black hoody. They placed t-shirts over their faces to create masks and began “fidgeting” in the

front of their hoody pockets as they approached the bank. She believed they were getting ready

to rob the bank so she locked the door. The males noticed her lock the door, retreated back to

their vehicle and fled.

       Less than an hour later at 11:47 a.m. a robbery occurred at LoanMax located at 13216

Cedar Road, in Cleveland Heights, Ohio. Two black males wearing hooded sweatshirts (one

black and one grey) and green latex gloves with faces covered entered LoanMax. The male in the

grey hoody brandished a black gun and pointed it at the loan teller. The male in the black hoody

jumped the counter with a shopping bag and gathered the cash. They ran out of the business and

were not seen entering a vehicle.

       At 11:53 a.m. descriptions were broadcast for both incidents. Sergeant Davis from

Cleveland Heights police observed a black Chrysler Pacifica which matched the description from

the Ohio Savings attempted robbery, which was the subject of a BOLO (be on the lookout) at the

time. A pursuit ensued and the Chrysler Pacifica crashed in to a wooden pole on Phillips and

Lockwood Road in East Cleveland. Three males fled from the vehicle. A male wearing a black

hoody was apprehended in the back yard of 1205 Melbourne and identified as Otis Pamplin. A

number of items were recovered in the area including, green latex gloves, cell phone, clothing,

and a firearm.




                                                 2
      Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 3 of 12. PageID #: 293



       Otis Pamplin was interviewed and confessed to the crimes. Officers located text

messages on Pamplin’s cell phone dated the day prior to the robberies where Pamplin and

someone named “Kyle” were discussing a plan to do something the following day.

       Officers arrested Joseph Kyle Sanders the following day. An empty gun holster, live

ammunition, and a box of green latex gloves were recovered in his home. Sander’s phone was

also recovered and the officers were able to determine that his phone number was the same as

person named “Kyle” from Pamplin’s phone. Sanders was interviewed and confessed to his role

in the crimes.

       Forensic Laboratory results revealed Joseph Kyle Sander’s DNA matched the DNA

profile on the magazine from the recovered firearm at the scene of the crash.

II.    CONTROLLING LAW

       A.        Attempted Armed Bank Robbery

       The indictment charges Defendants Otis Pamplin and Joseph Kyle Sanders with one

count of aiding and abetting Attempted Armed Bank Robbery. The relevant statute for this

offense is Title 18, United States Code, Sections 2113(a) and (d) and 2, which provide:

                 Whoever, by force and violence, or by intimidation, takes or
                 attempts to take, from the person or presence of another, or obtains
                 or attempts to obtained by extortion any property, or money, or any
                 other thing of value belonging to, or in the care custody, control,
                 management, or possession of, any bank, credit union, or any
                 savings and loan association.

                 Whoever, in committing, or in attempting to commit, any offense
                 defined in subsections (a) and (b) of this section, assaults any
                 person, or puts in jeopardy the life of any person by the use of a
                 dangerous weapon or device shall be fined under this title or
                 imprisoned not more than twenty-five years or both.

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:



                                                  3
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 4 of 12. PageID #: 294



       (1)     That the defendants, aiding and abetting one another, attempted to take money

       from or in the presence of a teller while that money belonged to or was in the care,

       custody, control, management, or possession of Ohio Savings Bank.

       (2)     That the defendants, aiding and abetting one another, attempted to take money by

       force, violence or by intimidation.

       (3)     That the deposits of Ohio Savings Bank were then insured by the Federal

       Deposit Insurance Corporation.

       Authority: Sixth Circuit Pattern Jury Instruction 2.02, and 4.01 (modified), 2019 Edition.

       B.      Using or Carrying a Firearm During and in Relation to a Crime of Violence

       The indictment charges Defendants Otis Pamplin and Joseph Kyle Sanders with one

count of aiding and abetting Using or Carrying a Firearm During and in Relation to a Crime of

Violence. The relevant statute for this offense is Title 18, United States Code, Sections

924(c)(1)(A)(i) and 2, which provides:

               …[A]ny person who, during and in relation to any crime of
               violence or drug trafficking crime… for which the person may be
               prosecuted in a court of the United States, uses or carries a firearm,
               or who, in furtherance of any such crime, possesses a firearm,
               shall, in addition to the punishment provided for such crime of
               violence or drug trafficking crime…

               be sentenced to a term of imprisonment of not less than five years.

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

       (1)     That the defendants, aiding and abetting one another, committed the crime

       charged in Count 1, Attempted Armed Bank Robbery, a crime of violence which may be

       prosecuted in a court of the United States.




                                                 4
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 5 of 12. PageID #: 295



       (2)     That the defendants, aiding and abetting one another, knowingly used or carried a

       firearm.

       (3)     That the using or carrying of the firearm was during and in relation to the crime

       charged in Count 1.

       Authroity: Sixth Circuit Pattern Criminal Jury Instructions, 2019 Edition, Sections 2.02,

       4.01, 12.02, and 12.04 (modified)

       C.      Interference with Commerce by Means of Robbery

       The indictment charges Defendants Otis Pamplin and Joseph Kyle Sanders with one

count of aiding and abetting Interference with Commerce by Means of Robbery. The relevant

statute for this offense is Title 18, United States Code, Sections 1951(a) and 2, which provides:

               Whoever in any way or degree obstructs, delays, or affects
               commerce or the movement of any article or commodity in
               commerce, by robbery or extortion or attempts or conspires so to
               do, or commits or threatens physical violence to any person or
               property in furtherance of a plan or purpose to do anything in
               violation of this section shall be fined under this title or imprisoned
               not more than twenty years, or both.

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

       (1)     That the defendants, aiding and abetting one another, unlawfully took personal

       property or money from someone against that persons will.

       (2)     That the defendants, aiding and abetting one another, took personal property or

       money by actual or threatened force, or violence, or fear of injury immediately or in the

       future, to the person.

       (3)     That the defendants did so knowingly.

       (4)     That as a result of the defendants’ actions, interstate commerce was affected in




                                                 5
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 6 of 12. PageID #: 296



       any way or degree.

       Authority: Sixth Circuit Pattern Jury Instruction 2.02, 4.01 (modified), 17.03, 2019.

D.     Using or Carrying, and Brandishing a Firearm During and in Relation to a Crime of
       Violence

       The indictment charges Defendants Otis Pamplin and Joseph Kyle Sanders with one

count of aiding and abetting Using or Carrying, and Brandishing a Firearm During and in

Relation to a Crime of Violence. The relevant statute for this offense is Title 18, United States

Code, Sections 924(c)(1)(A)(ii) and 2, which provides:

               …[A]ny person who, during and in relation to any crime of
               violence or drug trafficking crime… for which the person may be
               prosecuted in a court of the United States, uses or carries a firearm,
               or who, in furtherance of any such crime, possesses a firearm,
               shall, in addition to the punishment provided for such crime of
               violence or drug trafficking crime…

               if the firearm is brandished, be sentenced to a term of
               imprisonment of not less than 7 years..

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

       (1)     That the defendants, aiding and abetting one another, committed the crime

       charged in Count 3, Interference with Commerce by Means of Robbery, a crime of

       violence which may be prosecuted in a court of the United States.

       (2)     That the defendants, aiding and abetting one another, knowingly used or carried a

       firearm.

       (3)     That the using or carrying of the firearm was during and in relation to the crime

       charged in Count 3.

       (4)     That the defendants, aiding and abetting one another, brandished the firearm.




                                                 6
       Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 7 of 12. PageID #: 297



        Sixth Circuit Pattern Criminal Jury Instructions, 2019 Edition, Sections 2.02, 4.01, 12.02,

        and 12.04 (modified).

III.    EVIDENTIARY ISSUES

        A.     AUDIO RECORDING AND TRANSCRIPTS

        The United States intends to introduce an audio video recording of the Defendants’

interviews, and government counsel has notified defense counsel of the same. Additionally, the

government is preparing a transcript of portions of the audio that will play contemporaneously

with the video. The government will immediately provide this transcript to defense counsel

upon its completion. The government has submitted the relevant pattern jury instruction

regarding recordings as an aid in receiving evidence.

        B.     STATEMENTS OF BOTH DEFENDANTS CAN BE INTRODUCED
               WITHOUT A SEPARATE TRIALS

        Both statements made by Otis Pamplin and Jospeh Kyle Sanders to law enforcement can

be introduced in their joint trial. Neither statement references the co-defendant with any

specificity as to directly incriminate a co-defendant. In fact, throughout most of their interviews,

both defendants purposely leave out the names of their accomplices.

        In Bruton v. United States, 391 U.S. 123 (1968), the Supreme Court ruled that the Sixth

Amendment’s confrontation clause precluded the admission of a non-testifying co-defendant’s

co-implicating confession, because the devastating effect of that evidence would make it

extremely difficult for a jury to obey the trial court’s limiting instruction. Bruton problems may

be avoided by redacting the statement to remove references to the defendant. Richardson v.

Marsh, 481 U.S. 200 (1987); United States v. Cobleigh, 75 F.3d 242 (6th Cir. 1996) (redacted

co-defendant’s confession not barred by Bruton; as long as references to defendant are

eliminated from the confession it is admissible even if it becomes incriminating when linked



                                                 7
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 8 of 12. PageID #: 298



with other evidence.); United States v. Robinson, 872 F.3d 760 (6th Cir. 2017) (government

complied with Bruton and Richardson by redacting the non-testifying codefendant’s confession

to eliminate any mention of defendant or his existence, even though jury might have been able to

link the defendant to the confession by connecting the dots.); United States v. Vasilakos, 508

F.3d 401, 407 (6th Cir. 2007) (“introduction of a declarant-codefendant’s self-incriminating,

extra-judicial statement, in a joint trial, where the defendant’s name is redacted and a neutral

term is substituted, avoids any Sixth Amendment or Bruton violation.”); United States v. Sherlin,

67 F.3d 1208 (6th Cir. 1995).

       No Bruton problem exists where a statement does not incriminate a defendant directly,

but rather it incriminates a defendant when combined with other evidence. See United States v.

DiCarlantonio, 870 F.2d 1058 (6th Cir. 1989) (incrimination of defendant by statement in

combination with other evidence not a violation.). Indeed, Bruton does not bar the use of a

redacted codefendant’s confession just because the codefendant’s statement becomes

incriminating when linked with other evidence adduced at trial. “Any conclusion by the jury that

[the] statement implicated [the defendant] might be made only by linking the statement to other

evidence. Introduction of the statement did not, therefore, violate the Bruton rule.” United States

v. Ford, 761 F.3d 641, 654 (6th Cir. 2014). There is no Bruton violation where there are no signs

of obvious alteration, the confession “standing by itself” does not necessarily implicate the

defendant, and proper limiting instructions are given. “Where a jury must look to other trial

evidence to link a defendant to a redacted confession, the Confrontation Clause ‘calculus

changes’ sufficiently to remove the statement from Bruton’s protective rule.” United States v.

Jass, 569 F.3d 47 (2d Cir. 2009).




                                                 8
      Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 9 of 12. PageID #: 299



       In this case the government intends to introduce portions statements from both Pamplin

and Sanders. The only reference to a co-Defendant by name will be in the introduction of a

series of text messages between Otis Pamplin and a male named “Kyle” the day before the

robberies occurred. These text messages were recovered from Otis Pamplin’s cell phone and

Pamplin identified the phone as belonging to him. The relevant portions of the actual statements

the government intends to introduce either reference an accomplice by his role (eg. “the driver”)

or by a made up nickname (eg. “Curry”) that ultimately bore no connection to the actual person.

As such, there would be no Bruton violation as the statements do not directly incriminate a co-

defendant. Additionally, there will be no signs of obvious alteration or redaction. In fact, there

is no portion of either statement the government intends to introduce that requires any redaction.

The names of co-defendants are deliberately left out by the person making the statement. As

such, a limiting instruction will be more than adequate to insure the jury weighs each statement

properly.

IV.    TRIAL DOCUMENTS

       A.      STIPULATIONS

       The United States and the Defendant have not entered into any stipulations.

       B.      PROPOSED JURY INSTRUCTIONS

       The United States respectfully requests that the Court use the Joint Proposed Government

and Defense Jury Instructions as filed.

       C.      PROPOSED VOIR DIRE QUESTIONS

       The United States respectfully requests that the Court use the Joint Proposed Government

and Defense Voir Dire as filed.




                                                 9
      Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 10 of 12. PageID #: 300




        D.     PRELIMINARY STATEMENT

        The United States respectfully requests that the Court use the Joint Proposed Government

and Defense preliminary statement as filed.

IV.     COURTROOM PROCEDURE

        A.     JENCKS MATERIAL

        The United States will provide Jencks material to the defense in a timely manner and in

accordance with this Court’s Order.

        B.     SEQUESTRATION OF WITNESSES & PRESENCE OF GOVERNMENT
               AGENT AT TRIAL

        The United States respectfully requests that the Court issue a witness-sequestration order

pursuant to Federal Rule of Evidence 615. The government designates Special Agent William

Hasty from the Federal Bureau of Investigation as its representative in this case to be present at

counsel table throughout the trial. Special Agent Hasty’s presence in the courtroom during trial

is essential to the presentation of the government’s case. See FED. R. EVID. 615(b) (specifically

excluding from a sequestration order “an officer or employee of a party that is not a natural

person, after being designated as the party’s representative by its attorney”); FED. R. EVID.

615(c) (providing an additional exception for essential witnesses).

V.      ESTIMATED LENGTH OF TRIAL

        The United States anticipates completing its case-in-chief in approximately three days.




                                                10
      Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 11 of 12. PageID #: 301



IV.     CONCLUSION

        The United States is prepared to submit additional briefing on any issue should the Court

or circumstances require.




                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/ Scott C. Zarzycki
                                                      Scott C. Zarzycki (OH: 0072609)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3971
                                                      (216) 522-7358 (facsimile)
                                                      Scott.Zarzycki@usdoj.gov




                                               11
     Case: 1:18-cr-00517-BYP Doc #: 49 Filed: 03/01/19 12 of 12. PageID #: 302




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Scott Zarzycki __________
                                                        Scott Zarzycki
                                                        Assistant United States Attorney
